945 F.2d 405
138 L.R.R.M. (BNA) 2432
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CINTRAN, INC., Respondent.
No. 91-5876.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1991.

1
Before RYAN, Circuit Judge, WELLFORD, Senior Circuit Judge, and HIGGINS, District Judge*.


2
JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THE NATIONAL

LABOR RELATIONS BOARD

3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Cintran, Inc., Cincinnati, Ohio, its officers, agents, successors, and assigns, enforcing its supplemental order dated July 16, 1990, in Case No. 9-CA-25961, and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, Cintran, Inc., Cincinnati, Ohio, its officers, agents, successors, and assigns, shall make whole the employees named below by paying them the net backpay indicated opposite their names, plus interest in the manner prescribed in New Horizons for the Retarded,1 less tax withholdings required by Federal and state law:


5
                      Paul D. Muth                    6,695
                      John D. Vinson                  6,055



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation


1
 283 N.L.R.B. 1173 (1987)